Exhibit 10.1

EXECUTION

CONSENT AGREEMENT

Consent Agreement (the “Consent”), dated as of November 11, 2018, by and among
BLACK BOX CORPORATION, a Delaware corporation (the “Borrower”), each of the
Guarantors listed on the signature pages hereto, each of the Lenders listed on
the signature pages hereto (the “Consenting Lenders”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), in its capacity as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent have entered into that certain Credit Agreement, dated
May 9, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, including, without limitation, by the
Amendment and Joinder Agreement dated August 9, 2017, and by the Second
Amendment to Credit Agreement, dated June 29, 2018, the “Credit Agreement”);

WHEREAS, (i) as of the date hereof, the Consenting Lenders constitute all of the
Lenders under the Credit Agreement and collectively own and control, in the
aggregate, 100% of the Obligations, including, without limitation, the aggregate
principal amount of the outstanding Revolving Credit Loans, Term Loans and LIFO
Loans and (ii) pursuant to the Credit Agreement, the Issuing Lender issued
letters of credit, as identified on Exhibit A hereto (collectively, the “Letters
of Credit”);

WHEREAS, the Borrower is in the process of pursuing various restructuring
alternatives, including, without limitation, a sale of the Borrower pursuant to
the Agreement and Plan of Merger dated as of the date hereof (the “Merger
Agreement”) by and among AGC Networks PTE LTD., BBX Main Inc., BBX Inc. and Host
Merger Sub Inc. (collectively, and individually, as the context may require, the
“Purchaser”) and the Borrower subject to the Borrower paying the Consideration
(as hereinafter defined) to satisfy the outstanding Obligations under the Credit
Agreement (the foregoing transaction being referred to herein as the
“Restructuring Transaction”);

WHEREAS, the parties hereto have discussed, simultaneously with the consummation
of the Restructuring Transaction, the discharge and pay off of the Obligations
(other than Surviving Contingent Obligations (as hereinafter defined)) of the
Loan Parties under the Loan Documents through payment of the Consideration (as
hereinafter defined), subject to the terms and conditions set forth herein;

WHEREAS, in connection with the payment of the Consideration (as hereinafter
defined), the Borrower has requested, and the Consenting Lenders have agreed,
upon and subject to the terms and conditions set forth herein, that the
Administrative Agent has the authority to and shall execute the Payoff Letter
(as defined herein); and

WHEREAS, the Loan Parties are entering into this Consent with the understanding
and agreement that, except as specifically provided herein, none of the
Administrative Agent’s nor any Consenting Lender’s rights or remedies as set
forth in the Credit Agreement or any other Loan Document is being amended,
waived or modified by the terms of this Consent.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning as set forth in the Credit Agreement unless the
context clearly indicates otherwise.

(b) The term “Consent Milestones” means:

(i) at least 2 days prior to the Restructuring Date, the Borrower shall have
terminated all agreements in respect of any Other Lender Provided Financial
Service Products consisting of purchase cards or ACH transactions and any Lender
Provided Foreign Currency Hedges (the “Terminated Cash Management Agreements”);
and

(ii) not less than five (5) Business Days prior to the Restructuring Date, the
Loan Parties and the Purchaser (including any and all providers of funds to be
used to effectuate the Restructuring Transaction) shall have complied with all
requests from the Administrative Agent made in connection with the satisfaction
or, to the extent applicable, waiver of the Administrative Agent’s or any
Consenting Lender’s established policies and procedures to ensure compliance
with anti-money laundering laws of the United States and to otherwise detect and
report suspicious transactions to the extent requested at least ten
(10) Business Days prior to the Restructuring Date.

(c) The term “Consent Termination Event” means the occurrence of any of the
following events unless waived in writing by the Administrative Agent in its
sole discretion:

(i) the existence of an Event of Default under the Credit Agreement (other than
any Event of Default arising solely due to a Change of Control occurring as a
result of the Restructuring Transaction) or any of the other Loan Documents that
has not been waived in writing and the delivery of a written notice by the
Administrative Agent to the Borrower that the Administrative Agent has
terminated this Consent;

(ii) the failure of Borrower or any other Loan Party to timely comply with the
Consent Milestones or any other terms of this Consent and the delivery of a
written notice by the Administrative Agent to the Borrower that the
Administrative Agent has terminated this Consent;

(iii) the failure by the Loan Parties to promptly, but in the time periods
outlined in the Merger Agreement, take such steps as are necessary to consummate
the Restructuring Transaction, including, without limitation, the filing of a
Solicitation/Recommendation Statement on Schedule 14D-9 with respect to the
Offer, in form and substance reasonably satisfactory to the Administrative
Agent, with the Securities and Exchange Commission and the filing of the
Declaration (as defined in the Merger Agreement) with CFIUS (as defined in the
Merger Agreement);

 

- 2 -



--------------------------------------------------------------------------------

(iv) the amendment or modification of the Merger Agreement after the date
hereof, without the written consent of the Administrative Agent, in a manner
that is materially adverse to the Administrative Agent or Consenting Lenders,
which for purposes of this clause shall include any amendment or modification
that would result in an increase to the Offer Price (as defined in the Merger
Agreement as in effect on the date hereof);

(v) the material amendment or modification of the form of disclosure delivered
to the Administrative Agent in accordance with Section 4(d) (except for any
modification required by law (including, without limitation, modifications made
at the request of the Securities and Exchange Commission) or court order) hereof
and the delivery of a written notice by the Administrative Agent to the Borrower
that the Administrative Agent has terminated this Consent;

(vi) failure to satisfy the Minimum Condition (as defined in the Merger
Agreement) prior to the Expiration Time (as defined in the Merger Agreement);
and

(vii) the termination of the Merger Agreement by any party thereto.

2. Consent.

(a) The Administrative Agent and each Consenting Lender for itself hereby agrees
in connection with the Restructuring Transaction, subject to the provisions of
this Consent, to accept: (i) the payment by wire transfer in immediately
available funds on the date of the consummation of the Restructuring Transaction
(such date, the “Restructuring Date”) of an amount equal to the amount set forth
on Schedule 1 attached hereto (the “Cash Consideration”), (ii) the return to the
Administrative Agent or Issuing Lender, as applicable, of the Letters of Credit,
undrawn, for cancellation (or alternative arrangements in respect of such
Letters of Credit shall have been provided for, as determined by the Issuing
Lender in its sole discretion); provided, however, that if the Letters of Credit
are drawn, such drawn amount(s) shall be paid in full in cash in accordance with
the terms of the Loan Documents, but to the extent such amounts remain unpaid as
of the Restructuring Date, such amounts shall be deemed to represent Revolving
Credit Loans and shall be added to the Cash Consideration and paid in accordance
with clause (i) above, (iii) a release and agreement not to sue from the Loan
Parties in the form set forth in Section 14 hereof and (iv) a release from, and
an agreement not to sue by, the Purchaser and its Affiliates, in each case,
substantially in the form set forth in Section 14 hereof (clauses (i)-(iv)
collectively referred to herein as the “Consideration”), as satisfaction of the
Borrower’s and each other Loan Parties’ liability for all of the Obligations
(other than contingent indemnification obligations that by the express terms of
the Loan Documents survive the termination of the Commitments and payment of the
Loans (the “Surviving Contingent Obligations”)) owing under any and all of the
Loan Documents (the “Loan Document Obligations”)), so long as the Termination
Date (as defined below) has not occurred, time being of the essence.

(b) The Administrative Agent and each Consenting Lender for itself hereby agrees
that acceptance of the Consideration as provided herein shall constitute
satisfaction of the Obligations (other than Surviving Contingent Obligations)
outstanding under the Loan Documents as of the Restructuring Date. For the
avoidance of doubt, the Obligations do not include (i) any equipment leases or
equipment financing, other loans and/or extensions of credit made or advanced

 

- 3 -



--------------------------------------------------------------------------------

by any Consenting Lender or its Affiliates in favor of any Loan Party
(including, without limitation, all amounts owing to Wells Fargo Commercial
Distribution Finance, LLC) not included in the definition of Obligations and
(ii) the indebtedness, obligations and liabilities of the Borrower or any Loan
Party to the Administrative Agent under which the Administrative Agent or any
Affiliate of the Administrative Agent provides cash management and treasury
management services and products under any cash management agreements other than
the Terminated Cash Management Agreements, including without limitation,
controlled disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, credit cards, purchasing cards and interstate
depository network services to the Borrower or any such Loan Party (the “Cash
Management Liabilities”).

3. Deemed Payment of Loan Document Obligations. Upon the Restructuring Date and
the receipt by the Administrative Agent of the Consideration, (a) the Borrower
and each other Loan Party shall be deemed to have satisfied in full the Loan
Document Obligations, (b) all assets of each Loan Party subject to Liens (other
than the Liens of PNC in its capacity as a cash management bank on deposit
accounts securing the Cash Management Liabilities and, for the avoidance of
doubt, PNC, in its capacity as a cash management bank, shall retain all rights
under Law (including, without limitation, all chargeback and setoff rights) with
respect to any Cash Management Liabilities remaining after the Restructuring
Date) granted under or pursuant to the Loan Documents, including without
limitation pursuant to the Security Agreement, the Patent, Trademark and
Copyright Security Agreement, the Pledge Agreement or with respect to any real
property mortgages or other liens, shall be deemed to have been automatically
released from any and all Liens of the Administrative Agent and the Consenting
Lenders, and (c) each Guarantor shall be released from any guarantee obligations
under the Guaranties and any other Loan Documents. The Administrative Agent
shall promptly deliver to the Borrower a payoff letter evidencing the above and
otherwise in customary form and consistent with this Consent (the “Payoff
Letter”), which, for the sake of clarity, shall (x) be reflective of payment of
the Consideration as satisfaction of the Obligations, and (y) provide that the
Loan Parties (or their designees) shall be authorized to file all Termination
Documents (as hereinafter defined) upon confirmation by Administrative Agent of
satisfaction or waiver of the applicable conditions set forth in the Payoff
Letter. In addition, at the Borrower’s sole cost and expense (which obligation
of the Borrower shall, to the extent applicable, be independent of the
Consideration), the Administrative Agent shall promptly execute and deliver to
the Borrower and each other Loan Party such documents and lien and collateral
releases reasonably requested by the Borrower as are necessary to release the
Administrative Agent’s, Consenting Lenders’ and each other Secured Party’s
security from the liens of the Security Agreement and the other Loan Documents,
including, without limitation, UCC termination statements, terminations of
intellectual property security interests, terminations of control agreements and
releases or discharges of any mortgages, deeds of trust or equivalent recordings
of Liens on real property of the Loan Parties (in each case, in customary form
provided to the Administrative Agent, collectively, the “Termination
Documents”), and the Administrative Agent shall promptly deliver the original
certificates and any transfer powers with respect thereto and any promissory
note or other instrument (including any appropriate lost note affidavit) or
security physically held by the Administrative Agent as part of the Collateral.
The Administrative Agent shall cause (a) drafts of the Payoff Letter to be
delivered reasonably in advance of the Restructuring Date and (b) to the extent
in agreed upon form copies of the Payoff Letter and the Termination Documents
(other than any possessory Collateral, which shall be delivered to counsel for
the Loan Parties promptly following consummation of the Restructuring
Transaction) to be delivered to counsel to the Loan Parties, to be held in
escrow, prior to the Restructuring Date, subject to the terms and conditions of
the Payoff Letter.

 

- 4 -



--------------------------------------------------------------------------------

4. Effectiveness. This Consent shall become effective on the date (such date,
the “Effective Date”) that the Administrative Agent has received:

(a) this Consent, duly executed by the Borrower, the Guarantors party hereto,
the Consenting Lenders and the Administrative Agent;

(b) a final sources and uses with respect to the Restructuring Transaction, in
form and substance (including sufficient detail) reasonably satisfactory to the
Administration Agent (it being understood that the Administrative Agent, by the
execution of this Consent, hereby acknowledges that it has received such final
sources and uses in form and substance (including sufficient detail)
satisfactory to it);

(c) a copy of the executed Merger Agreement, in form and substance satisfactory
to the Administrative Agent (it being understood that the Administrative Agent,
by the execution of this Consent, hereby acknowledges that it has received such
executed Merger Agreement and such executed Merger Agreement is satisfactory to
the Administrative Agent);

(d) a form of disclosure describing the Restructuring Transaction, reasonably
acceptable to the Administrative Agent, to be set forth in the Form 8-K,
Schedule 14D-9 and Schedule TO; and

(e) payment for all fees, costs and expenses of the Administrative Agent,
Issuing Lender and Consenting Lenders that are required to be reimbursed under
the Credit Agreement and the other Loan Documents within one (1) Business Day
following delivery of an invoice or invoices for services rendered and costs
incurred through the Effective Date.

The Administrative Agent shall provide written notice to the Borrower of the
occurrence of the Effective Date.

5. Confirmation of Indebtedness. The Borrower confirms and acknowledges that as
of the date hereof, the Borrower is indebted to the Administrative Agent and
Consenting Lenders for the Loans, including the LIFO Loans, and Letter of Credit
Obligations under the Credit Agreement, plus all fees, costs and expenses
incurred to date in connection with the Credit Agreement and the other Loan
Documents, all without any deduction, defense, setoff, claim or counterclaim, of
any nature.

6. Loan Party Representations and Warranties.

Each Loan Party hereby represents and warrants to the Consenting Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this Consent, (ii) the officers of such Loan Party
executing this Consent have been duly authorized to execute and deliver the same
and bind such Loan Party with respect to the provisions hereof, (iii) the
execution and delivery hereof by such Loan Party and the performance and
observance by such Loan Party of the provisions hereof and all documents
executed or to be

 

- 5 -



--------------------------------------------------------------------------------

executed herewith or therewith, do not violate or conflict with the
organizational agreements of such Loan Party or any Law applicable to such Loan
Party or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Loan Party, (iv) this Consent and the documents executed or to be executed
by such Loan Party in connection herewith constitute valid and binding
obligations of such Loan Party, enforceable in accordance with their respective
terms, except to the extent enforceability of any such document may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance, (v) it has carefully read and fully understands
all of the terms and conditions of this Consent, (vi) it has consulted with, or
has had a full and fair opportunity to consult with, an attorney of its choosing
regarding the terms and conditions of this Consent and (vii) it is freely,
voluntarily, knowingly and intelligently entering into this Consent.

7. Administrative Agent and Consenting Lender Representations and Warranties and
Covenants.

(a) The Administrative Agent and each Consenting Lender hereby represents and
warrants on a several and not joint basis for itself and not any other person or
entity that (i) it has the legal power and authority to execute and deliver this
Consent, (ii) the officers of the Administrative Agent or such Consenting
Lender, as applicable, executing this Consent have been duly authorized to
execute and deliver the same and bind the Administrative Agent or such
Consenting Lender, as applicable, with respect to the provisions hereof,
(iii) the execution and delivery hereof by it and the performance and observance
by it of the provisions hereof and all documents executed or to be executed
herewith or therewith, do not violate or conflict with its organizational
agreements or any Law applicable to it or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against it, (iv) this Consent and the documents
executed or to be executed by it in connection herewith constitute its valid and
binding obligations, enforceable in accordance with their respective terms,
except to the extent enforceability of any such document may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance, (v) it has carefully read and fully understands
all of the terms and conditions of this Consent, (vi) it has consulted with, or
has had a full and fair opportunity to consult with, an attorney of its choosing
regarding the terms and conditions of this Consent, (vii) it is freely,
voluntarily, knowingly and intelligently entering into this Consent, and
(viii) as of the date of the execution and delivery of this Consent, it has not
assigned, participated or otherwise transferred any amount owing under or any of
its rights under any of the Loan Documents to any other Person.

(b) The Administrative Agent and each Consenting Lender hereby covenants and
agrees on a several and not joint basis for itself and not any other person or
entity that it will not assign, convey, sell, participate or otherwise transfer
any interest in any of the Loans or Loan Documents (including in or to any of
the Obligations arising under or otherwise relating to the Loan Documents) prior
to the Termination Date without having simultaneously obtained and delivered to
the Borrower the agreement of its transferee, assignee or participant to be
bound by the terms of this agreement, except solely in the event that any
regulatory or other governmental authority with jurisdiction over the
Administrative Agent or such Consenting Lender, as applicable, encourages such
assignment, conveyance, sale, participation, or other transfer (any

 

- 6 -



--------------------------------------------------------------------------------

such directed transfer, a “Regulatory-Encouraged Transfer”); provided, however,
that any Regulatory-Encouraged Transfer shall remain subject to the provisions
of this Consent (to the extent that this Consent previously has not been
terminated pursuant to its terms), and any assignee, transferee or participant,
as a condition of the effectiveness of any such Regulatory-Encouraged Transfer,
shall be required to so acknowledge in writing concurrently with the
effectiveness thereof. For the avoidance of doubt, any transfer accomplished
through a receivership or other insolvency proceeding conducted or initiated by
any regulatory body shall not be subject to the terms of this paragraph.

8. Termination Date. This Consent shall be null and void (except for the
provisions of Sections 6 through 9 and 11 through 14) upon the earliest to occur
of (a) the institution by the Borrower of a Relief Proceeding, (b) the
occurrence of a Consent Termination Event that has not been waived in writing by
the Administrative Agent in its sole discretion and (c) December 31, 2018
(unless extended by the Administrative Agent in its sole discretion, provided
such date shall not be extended beyond January 17, 2019 without the consent of
the Administrative Agent and Required Lenders) (such earlier date, the
“Termination Date”). If this Consent shall be null and void pursuant to the
foregoing sentence, each of the parties hereto in all respects shall be returned
to the respective positions each occupied prior to the execution of this Consent
(except for the provisions of Sections 6 through 9 and 11 through 14), all as if
this Consent had never been executed and delivered and, for avoidance of doubt,
the entire amount of the Obligations shall be owing by Borrower in accordance
with the terms of the Loan Documents without giving any effect to Section 2 of
this Consent.

9. Fees and Expenses. The Borrower acknowledges and agrees that the Borrower is,
subject to Schedule I hereto, liable for all reasonable invoiced out-of-pocket
costs and expenses (including attorneys’ fees and financial advisor and
consultant fees) incurred by or on behalf of the Administrative Agent in
connection with the documentation, preparation, negotiation and administration
of this Consent and the Loan Documents, and any amendment, modification or
supplement to the Credit Agreement or to the other Loan Documents.

10. UCC Waivers. Each Loan Party waives and renounces all rights which are
waivable under Article 9 of the Uniform Commercial Code as such rights relate to
Borrower’s and/or Guarantors’ relationship with the Administrative Agent and/or
the Consenting Lenders, whether such rights are waivable before or after
default, including, without limitation, those rights with respect to compulsory
disposition of collateral (U.C.C. §§9-610, 9-615 and 9-620), any right of
redemption under U.C.C. §9-623, and any right to notice relating to disposition
of collateral under U.C.C. §9-611.

11. Effect of Consent. This Consent shall not constitute a novation of the
Credit Agreement or any of the Loan Documents. Except as expressly set forth
herein, this Consent (i) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Consenting Lenders or the Administrative Agent under the Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document. Except as modified
by this Consent, each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and reaffirmed in all respects and shall continue in full

 

- 7 -



--------------------------------------------------------------------------------

force and effect. Each Loan Party reaffirms its Obligations, including
obligations (whether direct, as a guarantor or otherwise), liabilities and
indebtedness, under the Loan Documents to which it is party and its grant and
the validity of the Liens granted by it in the Collateral under the applicable
Loan Documents, and all financing statements and all other recordings and
filings previously made, recorded or filed are intended to and do secure all of
its Obligations and perfect all Liens granted by it in the Collateral, in each
case to the extent provided in such Loan Documents, with all such Liens
continuing in full force and effect after giving effect to this Consent subject
to the terms herein. This Consent shall, subject to Section 8 hereof, constitute
a Loan Document for purposes of the Credit Agreement. Each of the Loan Parties
hereby consents to this Consent and confirms that all Obligations of such Loan
Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Credit Agreement in accordance with the terms hereof.

12. Counterparts; Integration. This Consent may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Consent by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Consent. This Consent constitutes the entire
agreement among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

13. Governing Law: Submission to Jurisdiction: Waiver of Venue; Service of
Process; Waiver of Jury Trial. The provisions set forth in Section 10.11 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Consent.

14. Release.

(a) In consideration of, among other things, Administrative Agent’s and the
Consenting Lenders’ execution and delivery of this Consent, the Borrower and
each other Loan Party, on behalf of itself and its agents, representatives,
officers, directors, advisors, employees, subsidiaries, affiliates,
predecessors, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by Law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), liabilities, actions, causes of action, suits, debts, accounts,
interests, liens, promises, warranties, damages and consequential damages,
losses, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
claims whatsoever, that such Releasor now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against any or all of the Administrative Agent and the Consenting
Lenders in any capacity and their respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys, advisors, appraisers,
equity holders, members, partners, Subsidiaries, Affiliates, parents,
professionals, accountants, investment bankers, consultants and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in

 

- 8 -



--------------------------------------------------------------------------------

part on facts, whether or not now known, existing on or before the Effective
Date, that relate to, arise out of or otherwise are in connection with: (i) any
or all of the Credit Agreement, this Consent or any other Loan Document or
transactions contemplated thereby or any actions or omissions in connection
therewith, or (ii) any aspect of the dealings or relationships between or among
the Borrower and the other Loan Parties, on the one hand, and any or all of the
Administrative Agent and the Consenting Lenders, on the other hand, relating to
any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof. The receipt by the Borrower or any other Loan Party of any
Loans or other financial accommodations made by the Administrative Agent or any
Consenting Lender after the date hereof shall constitute a ratification,
adoption, and confirmation by such party of the foregoing general release of all
Claims against the Releasees that are based in whole or in part on facts,
whether or not now known or unknown, existing on or prior to the Effective
Date. In entering into this Agreement, the Borrower and each other Loan Party
consulted with, and has been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
thereof. The provisions of this Section 14 shall survive the termination of this
Consent, the Credit Agreement, the other Loan Documents and Payment In Full.

(b) The Borrower and each other Loan Party hereby agrees that the Releasees
shall each be an Indemnitee and entitled to the benefits of Section 10.3.2 of
the Credit Agreement, including, without limitation, with respect to any Claims
arising from or in connection with the negotiation, preparation, execution,
delivery, performance, administration and enforcement of this Consent or any
other document executed and/or delivered in connection therewith.

(c) The Borrower and each other Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee, and will not assert in any proceeding any
counterclaim or crossclaim against any Releasee, in each case on the basis of
any Claim released, remised and discharged by the Borrower or any other Loan
Party pursuant to Section 14(a) hereof. If the Borrower, any other Loan Party or
any of its successors, assigns or other legal representatives violates the
foregoing covenant, the Borrower and each other Loan Party, each for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

(d) It is the intention of the Borrower and each other Loan Party in providing
the release above that the same shall be effective as a bar to each and every
claim, demand and cause of action specified, and in furtherance of this
intention it waives and relinquishes all rights and benefits under Section 1542
of the Civil Code of the State of California (or any comparable provision of any
other applicable Law), which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him might have materially affected his settlement with the debtor.”

 

- 9 -



--------------------------------------------------------------------------------

Borrower and each other Loan Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Borrower and each other Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

15. Amendments. This Consent shall not be amended, modified, supplemented or
waived, except in a writing signed by each of the parties hereto. If amended,
modified, supplemented or waived as permitted by this Section 15, the term
“Consent” shall thereafter be read so as to give effect to any such amendment,
modification, supplement or waiver. This Consent shall inure solely to the
benefit of the Administrative Agent, each Consenting Lender, the Loan Parties
and, in each case, their respective successors and assigns, and no other Person
shall have any rights herein as a third party beneficiary or otherwise.

16. Consenting Lenders’ Obligations Several. Neither the Administrative Agent
nor any Consenting Lender shall be liable for any action taken or not taken by
another Consenting Lender in contravention of this Consent.

[INTENTIONALLY LEFT BLANK]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Consent to be duly executed by their duly authorized officers on the
date first written above as a document under seal.

 

BORROWER: Black Box Corporation, a Delaware corporation By:  

/s/ David J. Russo                                 [SEAL]

  David J. Russo   Chief Financial Officer and Treasurer

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

GUARANTORS:

 

ACS Communications, Inc., a Texas corporation

ACS Dataline, LP, a Texas limited partnership

ACS Dataline of the Northwest, Inc., an Oregon corporation

ACS Investors, LLC, a Delaware limited liability company

BB Technologies, Inc., a Delaware corporation

BBOX Holdings Puebla LLC, a Delaware limited liability company

Black Box Corporation of Pennsylvania, a Delaware corporation

Black Box Network Services, Inc.—Government Solutions, a Tennessee corporation

Black Box Services Company, a Delaware corporation

Black Box Ventures Holding Company, a Delaware corporation

Delaney Telecom, Inc., a Pennsylvania corporation

NextiraOne, LLC, a Delaware limited liability company

NextiraOne New York, LLC, a Delaware limited liability company

Norstan Communications, Inc., a Minnesota corporation

Scottel Voice & Data, Inc., a California corporation

Vibes Technologies, Inc., a Minnesota corporation

By:  

/s/ Ronald Basso                                     [SEAL]

  Ronald Basso, in his capacity as one of more   of the following: President,
Vice President,   Treasurer and/or Secretary

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent By:  

/s/ Christopher B. Gribble                 [SEAL]

Name:

 

Christopher B. Gribble

Title:

 

Senior Vice President

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Michael J. Hammond                     [SEAL]

Name:   Michael J. Hammond Title:   SVP

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mike Warren                                 [SEAL]

Name:   Mike Warren Title:   Sr. VP

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jeanette A. Griffin                         [SEAL]

Name:   Jeanette A. Griffin Title:   Senior Vice President

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Norman M. Solomon                    [SEAL]

Name:   Norman M. Solomon Title:   Vice President

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Don D. Mishlien                             [SEAL]

Name:   Don D. Mishlien Title:   SVP

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK, as a Lender By:  

/s/ H. Clayton Soles                             [SEAL]

Name:   H. Clayton Soles Title:   Vice President

[SIGNATURE PAGE TO CONSENT AGREEMENT – BLACK BOX CORPORATION]



--------------------------------------------------------------------------------

EXHIBIT A

(Letters of Credit)

 

1.

Letter of Credit No. 18125644-00-000 (with an issue date of May 4, 2016, as
amended on March 23, 2018) in the current face amount of $5,825,000 for the
benefit of The Travelers Indemnity Company, as may be further amended from time
to time.

 

2.

Letter of Credit No. 18129532-00-000 (with an issue date of March 15, 2018) in
the amount of $4,000,000 for the benefit of Wells Fargo Commercial Distribution
Finance, LLC, as may be amended from time to time.



--------------------------------------------------------------------------------

SCHEDULE 1

(Cash Consideration)

An amount equal to the sum of: (A) $79,539,528.39 on account of the Revolving
Credit Loans outstanding as of the Restructuring Date, minus the amount of any
Revolving Loans (other than, to the extent applicable, reimbursed draws with
respect to drawn Letters of Credit) repaid between the date hereof and the
Restructuring Date, plus any additional Revolving Loans advanced after the date
hereof, plus (B) any unreimbursed drawings on Letters of Credit and any fees and
costs associated such drawings, plus (C) the aggregate principal amount of the
LIFO Loans outstanding on the Restructuring Date, plus (D) the aggregate amount
of any interest owing under the Credit Agreement on the Revolving Credit Loans,
Term Loans and any LIFO Loans through the Restructuring Date, plus (E) the
aggregate amount of the Obligations associated with any Lender Provided Interest
Rate Hedges, Lender Provided Foreign Currency Hedges and any other Lender
Provided Financial Service Product outstanding on the Restructuring Date, plus
(F) the amount of all outstanding fees, costs and expenses owing to the
Administrative Agent and/or the Consenting Lenders under the Loan Documents on
the Restructuring Date, including, without limitation, all attorneys’ fees,
consulting fees and other professional fees (such attorneys’ fees, consulting
fees and other professional fees, collectively, the “Professional Fees”) to the
extent invoiced as of the Restructuring Date; provided, that, so long as (i) no
Consent Termination Event has occurred, (ii) no litigation has been threatened
or commenced involving in any way the Restructuring Transaction or otherwise
related to the Loan Documents and (iii) the Borrower does not seek any
restructuring or alternative transaction other than the Restructuring
Transaction with the Purchaser pursuant to the Merger Agreement, such
Professional Fees shall not exceed $1,500,000 for the period commencing on the
Effective Date through and including January 17, 2019.